Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Changda International Holdings, Inc., a Nevada corporation (the “Company”), on Form 10-Q for the quarterly period ending March 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), I, Leodegario Quinto Camacho, Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. /s/ Leodegario Quinto Camacho Leodegario Quinto Camacho Chief Financial Officer Date: May 16, 2011
